Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton.
Concurro con las partes I, II y III de la opinión emitida por el Tribunal por entender que los menores encausados bajo la Ley de Menores de 1986 tienen derecho a juicio rá-pido en todas las etapas del proceso.
Sin embargo, disiento de la parte dispositiva por enten-der que la no objeción por el menor del señalamiento efec-tuado en violación de los términos de la Regla 2.9(d) de Pro-cedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A, no constituye una renuncia a su derecho a juicio rápido. “Las renuncias a los derechos constitucionales fundamentales de-ben ser expresas y no presuntas, así como voluntarias y efec-tuadas con pleno conocimiento de causa.” Pueblo v. Arcelay Galán, 102 D.P.R. 409, 415-416 (1974).
La decisión es particularmente injusta, porque permite al Ministerio Público obviar el procedimiento requerido en Pueblo v. Carrión Roque, 99 D.P.R. 362, 366 (1970). Allí afir-mamos que el fiscal tiene el peso de demostrar que existe justa causa para la demora en la celebración de la vista fuera de los términos requeridos por las reglas. “La ausencia de un testigo de cargo esencial constituye ciertamente justa causa para una suspensión, Pennington v. Corte, 60 D.P.R. 260 (1942), pero debe ponerse en condiciones al Tribunal de pa-*467sar juicio sobre la alegada esencialidad con la debida porme-norización.” Pueblo v. Arcelay Galán, supra, pág. 416. Le corresponde al fiscal probar de modo afirmativo y ante el foro de instancia que la denuncia era solamente sostenible con el testimonio del agente ausente. Desde este estrado apelativo no nos corresponde la función de analizar la esen-cialidad del testigo si el Ministerio Público no descargó res-ponsablemente su función en el foro de instancia.
Por otro lado, si no vamos a requerir un cumplimiento estricto con las normas de Pueblo v. Carrión Roque, supra, tampoco debemos impedir que el peticionario invoque su de-recho constitucional porque no objetó algo que nunca se planteó en instancia. Si consideramos que mediante esta opi-nión por primera vez extendemos la protección del derecho a juicio rápido a los menores, el curso decisorio más aconseja-ble sería extenderle al peticionario los beneficios de este de-recho. De esta manera protegeríamos efectivamente al peti-cionario que tocó a nuestras puertas y reclamó la inmediata intervención de esta Curia para proteger sus derechos cons-titucionales.